Allowable Subject Matter
Claims 1-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-5 and 7, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose formulas used to calculate a variable flag, time threshold, a distance, the detected vehicle velocity in the context as claimed.

The closest prior art of Kim et al. (US 20120253648 A1) fails to anticipate or make obvious the claimed invention.
Kim discloses an apparatus and method for generating traffic information. The apparatus includes a first information collection unit, a second information collection unit, a comparison and analysis unit, and a computation unit. The first information collection unit collects first sensed data, including first reference sampled data and a plurality of pieces of first surrounding sampled data from a first sensor unit. The second information collection unit collects second sensed data, including second reference sampled data and a plurality of pieces of second surrounding sampled data from a second sensor unit. The comparison and analysis unit determines similarity between the first sensed data and the second sensed data, extracts a first time from the first sensed data, and extracts a second time from the second sensed data. The computation unit calculates the vehicle's average speed (Abstract).
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689